

117 HR 2126 IH: Housing Supply and Affordability Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2126IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Ms. Blunt Rochester (for herself, Ms. Herrera Beutler, and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize a grant program for the development and implementation of housing supply and affordability plans, and for other purposes. 
1.Short titleThis Act may be cited as the Housing Supply and Affordability Act. 2.Local housing policy grant pilot program (a)DefinitionsIn this section:
(1)DepartmentThe term Department means the Department of Housing and Urban Development. (2)Cost-burdened householdThe term cost-burdened household means a household that spends not less than 30 percent of the income of the household on housing.
(3)Eligible entityThe term eligible entity means a State, a political subdivision of a State, a coalition of States or political subdivisions of States, an Indian Tribe, or a Native Hawaiian organization that— (A)demonstrates, with respect to the area under the jurisdiction of the State, political subdivision, coalition, Indian Tribe, or organization—
(i)rising housing costs or a reasonable expectation that housing costs will rise in the area; and (ii)a housing supply shortage;
(B)if applying for a planning grant— (i)intends to develop, or is in the process of developing, a housing policy plan; and
(ii)demonstrates an intent to use a portion of the planning grant to engage with community stakeholders and housing practitioners in developing a housing policy plan; and (C)if applying for an implementation grant—
(i)has adopted and plans to implement, or is in the process of implementing, a housing policy plan; and (ii)demonstrates the engagement of community stakeholders and housing practitioners in developing the housing policy plan.
(4)Housing policy planThe term housing policy plan means a comprehensive plan of an eligible entity to, with respect to the area under the jurisdiction of the eligible entity— (A)increase the housing supply in the area, while avoiding the displacement of the residents of the area; 
(B)increase the affordability of housing in the area; and (C)reduce barriers to housing development in the area.
(5)Implementation grantThe term implementation grant means a grant awarded under subsection (c). (6)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(7)Native Hawaiian organizationThe term Native Hawaiian organization has the meaning given the term in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001). (8)Planning grantThe term planning grant means a grant awarded under subsection (b).
(9)SecretaryThe term Secretary means the Secretary of Housing and Urban Development, acting through the Assistant Secretary for Community Planning and Development, in coordination with— (A)the Office of Economic Resilience of the Office of Community Planning and Development of the Department;
(B)the Office of Policy Development and Research of the Department; (C)the Office of Fair Housing and Equal Opportunity of the Department;
(D)the Office of Housing of the Department; and (E)the Office of Public and Indian Housing of the Department.
(10)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States. (b)Planning grantsThe Secretary may award grants on a competitive basis to eligible entities for the purpose of developing and evaluating housing policy plans.
(c)Implementation grantsThe Secretary may award grants on a competitive basis to eligible entities for the purpose of implementing housing policy plans. (d)Rural area minimumThe Secretary shall award not less than 10 percent of the funds awarded to eligible entities under this section to eligible entities located in rural areas.
(e)Applications
(1)In generalAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (2)PriorityIn awarding grants under this section, the Secretary shall give priority to an eligible entity that—
(A)has or is likely to develop a housing policy plan that will— (i)improve housing supply, affordability, and accessibility for all individuals of every race and income level;
(ii)reduce barriers to affordable housing development; and (iii)avoid the displacement of residents by new housing developments in the area under the jurisdiction of the eligible entity;
(B)in developing or implementing a housing policy plan, intends to leverage and efficiently use funds from— (i)another Federal, State, or local assistance program relating to housing; or
(ii)a private funding source; (C)intends to—
(i)increase the supply and affordability of housing that is located— (I)near local transit options; and
(II)in areas in which a significant or expanding supply of jobs or demand for employment is concentrated; (ii)coordinate with local transportation and workforce agencies in accomplishing the increase described in clause (i); and
(iii)where appropriate, coordinate policy development for, and analysis and implementation of, the housing policy plan of the eligible entity at a regional scale to achieve a more equitable distribution of affordable housing across jurisdictional boundaries; or (D)is a coalition of States or political subdivisions of States.
(3)ScoringThe Secretary shall base the degree of priority given to an eligible entity that satisfies 1 or more subparagraphs under paragraph (2) on a scoring system established by the Secretary. (f)Housing policy plan guidance (1)In generalThe Secretary shall issue guidance that includes recommended policies, strategies, and reforms for eligible entities to adopt in housing policy plans to—
(A)improve the elasticity of housing supply; (B)expand the supply and affordability of housing;
(C)reduce barriers to housing development; and (D)meaningfully reduce housing segregation by income and race.
(2)PoliciesThe guidance issued under paragraph (1) shall include recommendations for policies, strategies, and reforms to— (A)encourage and support the repurposing of land or structures for housing development;
(B)allow for a greater variety of housing types; (C)revise land use policies to allow for the development of more housing;
(D)streamline approval processes for housing development; (E)provide financial incentives to support affordable housing development; and
(F)support inclusive engagement with community members relating to reforms to expand housing supply. (3)AreasThe guidance issued under paragraph (1) shall include recommendations for policies, strategies, and reforms for urban, suburban, and rural areas.
(g)Matching requirement
(1)In generalSubject to paragraph (3), an eligible entity that receives a grant under this section shall provide non-Federal contributions in an amount equal to the amount of the grant. (2)Eligible matching fundsIf an eligible entity uses funds from another Federal assistance program relating to housing in developing or implementing a housing policy plan for which the eligible entity also receives a grant under this section, any non-Federal contribution made by the eligible entity as part of that Federal assistance program shall be counted towards the requirement under paragraph (1).
(3)Reduced matching requirementBased on the available resources of an eligible entity, the Secretary may reduce the amount of non-Federal contributions required to be provided by the eligible entity under paragraph (1). (h)Use of funds (1)Planning grantsAn eligible entity receiving a planning grant shall use funds from the planning grant to finance activities to help develop and evaluate a housing policy plan for the area under the jurisdiction of the eligible entity, including—
(A)quantifying existing and projected housing needs for households of every income level, including extremely low-income families, as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)); (B)documenting the characteristics of—
(i)the housing in the area; (ii)the households of the area, including cost-burdened households; and
(iii)housing underproduction in the area; (C)developing strategies to increase the housing supply and the variety of housing types in the area to satisfy the housing needs of the population of the area;
(D)analyzing population and employment trends in the area and documenting projections of those trends; (E)considering strategies to minimize displacement of low-income families, as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)), as a result of redevelopment in the area;
(F)providing for participation and input from community members, community groups, local builders, local realtors, nonprofit housing advocates, and local religious groups; and (G)creating a schedule of programs and actions to implement the recommendations of the housing policy plan, including a plan for adopting actions through a local implementing ordinance or another regulatory process, such as a land use plan or a comprehensive plan.
(2)Implementation and planning grantsAn eligible entity receiving a grant under this section shall use a portion of the funds from the grant to submit the report required under subsection (j)(1). (i)Learning network (1)In generalNot later than 1 year after the date on which the Secretary awards the first planning grant or implementation grant under this section, the Secretary shall establish a learning network to—
(A)facilitate problem-solving relating to the development and implementation of housing policy plans; and (B)disseminate best practices and effective strategies and policies to improve local housing supply and affordability.
(2)AccessibilityThe learning network established under paragraph (1) shall be accessible to— (A)eligible entities that receive a grant under this section; and
(B)eligible entities that submit an application under subsection (e). (j)Reports and study (1)Grant recipient reportsNot later than 180 days after the date on which an eligible entity receives a grant under this section, and not less frequently than quarterly thereafter for a 3-year period, the eligible entity shall submit to the Secretary a report that includes—
(A)a description of the expenditures the eligible entity has made with funds from the grant; (B)for an eligible entity receiving a planning grant, a summary of the progress of the eligibility entity towards finalizing a housing policy plan; and
(C)for an eligible entity receiving an implementation grant, data relating to the success of the implementation of the housing policy plan of the eligible entity. (2)Secretary study and report (A)In generalNot later than 5 years after the date of enactment of this Act, the Secretary shall conduct a study on—
(i)the impact of implementation grants and planning grants on the areas under the jurisdiction of eligible entities receiving those grants; and (ii)successful strategies from housing policy plans that were impactful in—
(I)expanding the housing supply; and (II)increasing the quantity of quality and affordable housing, while avoiding the displacement of the residents of an area.
(B)ReportNot later than 1 year after the date on which the Secretary completes the study required under subparagraph (A), the Secretary shall submit to the appropriate committees of Congress a report on the study.  (k)Appropriations (1)In generalThere are authorized to be appropriated, and there are appropriated, to the Secretary, out of any money in the Treasury not otherwise appropriated, $300,000,000 for each of fiscal years 2022 through 2026 to carry out this Act.
(2)Emergency designation
(A)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (B)Designation in senateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 
